Citation Nr: 1510411	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for multiple sclerosis (MS) and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for low back disability and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for loss of use of the bilateral lower extremities (initially claimed as secondary to back condition or MS) and, if so, whether the claim may be granted.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John March, Accredited Agent, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

To the extent that the RO found that new and material evidence had been submitted to reopen any of the above claims for service connection, the Board notes that it is essential for the Board to determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2012, the Veteran's representative clarified that no hearing was sought in this appeal.

In addition to a paper claims file, the Veteran also has a VA electronic file.  The electronic and paper claims files have been reviewed.



FINDINGS OF FACT

1.  The RO denied a claim for MS in an unappealed September 1989 and June 2001 rating decisions; the evidence received since the most recent decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.

2.  Service connection for low back disability to include loss of use of the lower extremities due to spinal stenosis was denied in unappealed June 2001 RO rating decision; the evidence received since that decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claims.

3.  An acquired psychiatric disorder is not shown at any time during this appeal.

4.  The Veteran has no service-connected disabilities to support a claim for TDIU.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim for service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been presented to reopen a claim for service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has not been presented to reopen a claim for service connection for loss of use of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).
4.  The criteria for service connection for an acquired psychiatric disability to include depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for TDIU are not met as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38C.F.R. § 4.16(a), (b) (2014).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in December 2011, prior to the decisions on appeal.  VA further met its duty to assist the Veteran.  VA obtained service treatment records (STRs) and all relevant medical records identified by the Veteran.  These have been associated the claims file.  VA provided the Veteran VA examinations.  In regards to the petitions to reopen previously denied claims, the Board notes that VA examination is not required to provide a medical examination to obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).

In regards to the TDIU claim, because the law is dispositive of the issue addressed herein, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Accordingly, the Board will address the merits of the claims.


II. Preliminary Matters

The Veteran seeks to establish service connection for MS, an acquired psychiatric disorder, a back condition, and loss of use of the lower extremities.  He further seeks an award of TDIU.

The Veteran argues that service connection is warranted for MS and a back condition because MS was diagnosed in service and he was treated for a back condition in service.  He further argues that service connection is warranted for psychiatric disorder and loss of use of his lower extremities because these disabilities are secondary to his MS or back disorder.  Lastly, he argues that he is unable to obtain or retain gainful employment due to the disabilities for which he seeks service connection.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


III.  Petitions to Reopen Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Factual Background

The RO denied a claim for MS in an unappealed September 1989 rating decision.  The RO denied the claim because STRs showed that the condition existed prior to service and had not been aggravated by service.  The RO considered the STRs.  An October 1969 STR showed the Veteran's complaint of numbness in both legs and a referral to neurology for evaluation.   A Medical Board Proceeding reflects that the Veteran was seen for symptoms diagnosed as MS soon after induction and noted that the disease process began prior to service entry and that the natural history of MS is that exacerbations/remissions occur at any time.  The medical board reported that the Veteran had had an exacerbation of the disease but that the disability was not permanently aggravated by service.

The RO again denied service connection for MS in an unappealed June 2001 rating decision as new and material evidence had not been presented to reopen the matter.  At this time, the RO also denied service connection for lumbosacral disc degeneration (claimed as back injury) because STRs did not show diagnosis, treatment of other findings for injury of the back.  The evidence considered included STRs, private medical record dated in July 1992, the Veteran's statement/claim, and VA treatment records.  STRs are silent for complaints or findings for abnormal back pathology.  Duplicate STRs concerning the finding of MS, existing prior to service and not permanently aggravated, were submitted by the Veteran.  The Veteran stated that he had never been sick prior to service entry and that he had back and leg problems since service which may be related to MS or spina bifida or neither.  See VA Form 21-4138 (September 1989).  VA treatment records dated 2000 to 2001 reflect a history of MS with episodes of visual disturbances, weakness, etc.  VA notes dated in 2000 reflect findings for low back pain with prolapsed intervertebral disc.  CT dated in August 2000 reflects findings for "disc protrusion."  These records reflect a history of falling out of a bunk bed in 1969 and onset of back pain since this event.  VA treatment records reflect that the Veteran was moderately severely obese and evaluated by neurological for "vague presentation that is atypical for multiple sclerosis."  The July 1992 medical record indicated that "film shows osteoarthritis spur.  Disc space is normal."

The RO again denied service connection for loss of use of lower extremities due to spinal stenosis, previously claimed as MS, in an unappealed March 2004 rating decision as new and material evidence had not been presented to reopen the matter.  The evidence considered included the claim dated in January 2004 and VA treatment records dated 2002 to 2004 along with duplicate copies of STRs.  The claim noted that the medical evidence no longer indicated MS and, as such, the Veteran believed service connection should be given for a neurological disorder (framed by the RO as loss of use of lower extremities).  The VA treatment records reflect that there was no evidence to support a diagnosis of MS and that the Veteran had chronic low back pain with lumbar stenosis and herniated disc.

The current appeal arises from the Veteran's October 2011 claim for service connection for MS and other disorders.  In support of the petition to reopen the previously denied claim of MS, the Veteran submitted duplicate copies of STRs.

Additionally, the RO obtained VA medical examinations dated in May 2012.  The physician evaluating the Veteran for MS found no evidence of MS based on a comprehensive examination and diagnostic testing that showed no lesions.  The physician summarized the Veteran's medical history as follows:

The veteran was originally diagnosed with multiple sclerosis in service and this was determined to originate prior to service but be exacerbated by the veteran's very short military serve [sic].  In 2001, [VA] Neurology determined later that the veteran did not have brain or spinal cord lesions consistent with multiple sclerosis, but that his current symptoms were related to lumbar stenosis.

Report of VA general examination also dated in May 2012 indicated diagnoses for spinal lumbar stenosis, chronic low back pain with herniated nucleus pulposus, and mild to moderate degenerative disc disease seen on x-ray.


Multiple Sclerosis

Service connection for degenerative disc disease was denied in unappealed September 1989 RO decision because the condition existed prior to service and was not aggravated by service.  The RO continued to deny the claim in June 2001 and March 2004 on the basis that new and material evidence had not been submitted to reopen the claim.

The evidence received since the most recent denial of the matter is redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.  Specifically, none of the recent evidentiary submissions tend to establish that MS was incurred in or aggravated by active military service.  Moreover, the recent evidentiary submissions show that the Veteran was misdiagnosed with MS in service in view of post service diagnostic testing that shows no lesions of the brain or spinal cord typical of MS.  This is redundant of evidence previously before the RO in 2004 that showed the Veteran did not have MS.  Therefore, the recent evidentiary submissions are not new as they are cumulative in substance of evidence previously considered; and they are not material as they do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen the claim for MS is denied.

Additionally, it is noted that, had the Board reopened the claim, the Board would still deny the claim for service connection for MS in the absence of evidence of a current MS disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Low Back Disability 

Service connection for low back disability was denied in unappealed June 2001 RO rating decision because the STRs did not show diagnosis, treatment or other findings for injury of the back.  The RO continued to deny the claim in March 2004 on the basis that new and material evidence had not been submitted to reopen the claim.

The evidence received since the most recent denial of the matter is redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.  Specifically, the recent evidentiary submissions, like the previous evidentiary submissions, show that the Veteran has low back disability.  Thus, it is not new, but redundant and cumulative in substance.  Moreover, the recent evidentiary submissions do not cure any prior evidentiary defect.  That is, they do not tend to establish the presence of a chronic back disorder in service or that any currently found back disorder is etiologically related to the Veteran's active military service.  Thus, material evidence has not been submitted to reopen the claim.  Although VA provided the Veteran a VA examination of the back in May 2012, the Board finds that the May 2012 VA examination findings are cumulative of previously considered medical evidence also showing abnormal back pathology and the findings do not suggest that any current disorder was incurred in or aggravated by service.  Therefore, new and material evidence has not been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen the claim for a back condition is denied.

Loss of Use of Lower Extremities

Service connection for loss of use of the lower extremities due to spinal stenosis was denied in unappealed June 2001 RO rating decision because new and material evidence had not been received to reopen the claim for service connection for spinal stenosis.  The RO continued to deny the lower extremity claim in March 2004 on the basis that new and material evidence had not been submitted to reopen the claim as due to spinal stenosis.
The Veteran's accredited representative seeks consideration of the claim for service connection for loss of use of the lower extremities on a direct basis as the Veteran had this condition while in service.  See VA Form 9 (December 2012).

It is well-established that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  However, new and material evidence is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

Here, the recent evidentiary submissions are neither new nor material.  The substance of the May 2012 VA examination reports is redundant of evidence previously considered by VA and, thus not new.  Furthermore, the evidence is not material because it does not pertain to and support a previously un-adjudicated theory of entitlement.  As such, although the Veteran now asserts a claim for the same benefit under a theory of direct service connection of disability of the lower extremities (claimed as loss of use of the lower extremities), the evidence submitted to reopen the claim for the benefit does not tend to support the incurrence or aggravation of lower extremity disability related to active military service.  Therefore, the Board finds that the evidence received since the most recent denial is neither new nor material.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


IV.  Service Connection for Acquired Psychiatric Disability

Initially, the Board notes the Veteran does not assert that his claimed psychiatric disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Also, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against service connection for an acquired psychiatric disability to include depression.  An acquired psychiatric disability to include depression is not shown in service or during the appeal period of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report his symptoms, such as depression.  Layno, supra.  However, for VA purposes, mental disorders must be diagnosed in accordance with the diagnostic criteria set out in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125(a).  In this case, although VA treatment records dated in 2003 show that the Veteran had symptoms of depression treated with Citalopram, VA obtained a VA psychiatric examination in May 2012, which showed that the Veteran did not have any mental disorder.

Lastly, the Board observes that STRs reflect no complaints or findings for an acquired psychiatric disorder.  To the extent that the Veteran asserts that he has psychiatric disorder secondary to MS, low back, or lower extremity disorder, the Board finds that this theory of entitlement fails as a matter of law since service connection has not been established for these disorders or any other disability.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

V.  TDIU

Generally, a TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

The law requires that only service-connected disabilities may be considered for TDIU purposes whether schedular or extraschedular.  However, in this case, the Veteran has not established entitlement to service connection for any disability.  In the absence of any service-connected disabilities, the Veteran's claim for TDIU must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim is denied.



ORDER

The petition to reopen a claim for service connection for multiple sclerosis is denied.

The petition to reopen a claim for service connection for low back disability is denied.

The petition to reopen a claim for service connection for loss of use of the lower extremities is denied.

Service connection for an acquired psychiatric disability is denied.

TDIU is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


